


Exhibit 10.22
 CONFIDENTIAL MATERIALS OMITTED AND FILED SEPERATLY WITH THE SECURITIES AND
EXCHANGE COMMISSION. 
ASTERISK DENOTE OMISSIONS.

 
Talecris
BIOTHERAPEUTICS


First Addendum to
Product Supply Agreement


 
This First Addendum (this "Addendum") to that certain Product Supply Agreement
dated June 12, 2006, as previously amended on December 19, 2006, June 25, 2007,
and August 29, 2007, and as hereinafter amended from time to time (the
"Agreement"), is entered into as of August 15, 2009, and effective as
of        September 1, 2009                    (the "Addendum Effective Date"),
by and between Talecris Biotherapeutics, Inc., ("Talecris") headquartered at 79
T.W. Alexander Drive, 4101 Research Commons, P.O. Box 110526, Research Triangle
Park, North Carolina 27709 and Emergent Product Development Gaithersburg Inc.
("Emergent"), a Delaware corporation having offices at 300 Professional Drive,
Gaithersburg, MD 20879. For the purposes of this Addendum, Emergent and Talecris
shall each be deemed a "Party" and together the "Parties." All terms not defined
herein shall have the meaning set forth in the Agreement.
 
 
WHEREAS, the Parties entered into the Agreement in order to, among other things,
allow for Talecris to receive, process, and manufacture human plasma, plasma
intermediates, final container products (such as Finished Product) and other
materials (collectively, the "Materials") on behalf of Emergent or its agents;
and
 
 
WHEREAS, the Parties have determined that, in addition to the rights and
obligations set forth in the Agreement, Talecris has in the past and will
continue to store, warehouse, and hold Materials on behalf of Emergent or its
agents as more fully described herein.
 
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1)  
Business Terms.

 
a.  
Services. Upon the terms and conditions set forth below or as otherwise required
by the Agreement or the applicable Material Storage Schedule, Emergent hereby
engages Talecris to store Materials as specified in a Material Storage Schedule
executed hereunder (the "Services"). Talecris reserves the right, upon
reasonable advance notice to Emergent, to refuse to accept or accumulate
Materials on behalf of Emergent that are in addition to those Materials
specified in any executed Material Storage Schedule; provided, however, that the
foregoing right of refusal shall not apply to any Materials set forth in any
mutually-agreed rolling forecast of Materials to be manufactured by Talecris.

 
b.  
Standards and Conditions.

 
i.  
General.  Unless otherwise specified in the applicable Material Storage Schedule
or required by applicable law, cGMP (if applicable) or good practices for the
industry, Talecris shall use Commercially Reasonable Efforts in the performance
of Services.

 
ii.  
Storage Conditions. Unless otherwise agreed in writing, Talecris will store,
otherwise handle and maintain the Materials using the same degree of care, under
the same conditions, and in the same facilities as Talecris does for its own
products and materials of a similar nature. Talecris shall perform the Services
in accordance with its then-current standard operating procedures, plans,
protocols, and business judgment. Talecris reserves the right to transfer
Materials to other Talecris-owned or controlled locations or facilities as
reasonably necessary to ensure the continued proper storage and handling of such
Materials; provided, however, that Talecris shall not make any transfer to any
location or facility not owned or controlled by Talecris without providing
Emergent with at least thirty (30) days' written notice and allowing Emergent a
reasonable opportunity to inspect or otherwise obtain relevant information
regarding the suitability of such alternate facility. Talecris shall be solely
responsible for any breaches of this Addendum or the Agreement by a third party
storage agent or transporter, except in the event that such third party is
engaged under emergency circumstances in an attempt to prevent or limit loss of,
or damage to, the Materials pursuant to section 1(b)(iv) below.

 
iii.  
Location. Talecris will store Materials at any of its facilities in Clayton, NC
and/or Benson, NC (the "Facilities"), unless otherwise agreed between the
Parties. Regardless of location, Talecris shall monitor and record temperature
as required by applicable laws and regulations, and in any event, shall do so in
the same manner it addresses such data concerning its own products and materials
in the same Facilities.

 

 
 
 
 



 
iv.  
 Emergency Situations. In the event of an emergency or other urgent situation
that Talecris, in its best judgment, believes may lead to damage or risk to the
Materials, Talecris reserves the right to transfer some or all Materials to an
alternative location or storage facility. To the extent reasonably possible and
prudent, Talecris will transfer the Materials in the same manner and with the
same frequency that Talecris transfers its own products and materials of a
similar nature that are being stored at the same Facility and in proximity to
the Materials. In the event that Talecris utilizes the facilities of any third
party in connection with such transfer or eventual storage, Talecris shall use
commercially reasonable efforts to require such third party to be bound to
Talecris by obligations with respect to the storage and handling of Materials
that are substantially similar to those contained in this Addendum. Talecris
shall notify Emergent promptly of any transfer made pursuant to this subsection,
and use its best commercial efforts to notify Emergent in advance. In the event
that Emergent requires or prohibits moving, modifying or storing the Materials
in a manner against the recommendations or instructions of Talecris, Emergent
shall, except for the gross negligence or intentional misconduct of Talecris or
its agents, be solely responsible for any harm or damage to the Materials
incurred thereafter with respect to the Materials stored or moved against the
recommendations or instructions or Talecris. In the event that Emergent
determines, in its sole discretion, to re-transfer or otherwise assume control
of or responsibility for such transferred Materials, Talecris shall reasonably
cooperate with and assist Emergent in completing such activities.

 
v.  
Performance. With respect to certain Materials which may be specified above, the
Parties agree as follows:

 
1.  
Final Product: Storage of Final Product by Talecris will not be deemed
"Services" under this Addendum until such Final Product is released by Talecris
to Emergent pursuant to the terms of the Agreement and Talecris issues the
corresponding invoice to Emergent for the product Processing Fee.

 
2.  
Plasma and Paste: Storage of plasma and paste by Talecris will not be deemed
"Services" until after Talecris has held such Materials for three (3) months.

 
vi.  
Removal of Materials. Talecris may, upon six (6) months' prior written notice to
Emergent, require removal of Materials from the Facility; provided, however,
that Talecris shall not require such removal as a result of any agreement to
store a third party's products or materials of a similar nature at the Facility.
Notwithstanding the foregoing, in the event that Emergent reasonably determines
that it cannot locate a suitable storage facility for the Materials or otherwise
arrange for alternate storage within such six-month period, Talecris shall use
commercially reasonable efforts to cooperate with Emergent and will extend the
storage period at the Facility until such time as Emergent secures alternate
storage for the Materials. In no event shall the foregoing storage period extend
beyond twelve (12) months from the original removal notice date. Emergent may,
upon ten (10) business days' prior written notice, require delivery (in
accordance with the terms of the Agreement) of all or any part of the Materials
from the Facility; provided, however, that the Parties acknowledge and agree
that Talecris shall be allowed additional time to prepare Materials for delivery
if reasonably necessary and upon notice to Emergent of the reasons for any such
delay. Upon request by either Party to deliver Materials to Emergent, Talecris
shall cooperate with Emergent with respect to removal of Materials and, at
Emergent's expense, follow Emergent's reasonable written instructions for such
removal. Talecris reserves the right to withhold such cooperation until all
amounts due and payable by Emergent to Talecris (except to the extent disputed
in good faith) in connection with this Addendum are paid to Talecris.

 
c.  
Delivery Conditions. Delivery of Materials will be made to Emergent or such
other Persons approved by Emergent in writing at such time(s) as reasonably
determined by Emergent.

 
d.  
Compensation / Payment Terms

 
i.  
Subject to the terms of any Material Storage Schedule, Emergent agrees to pay,
and Talecris agrees to accept payment, for all Services properly rendered during
the term of this Addendum. Payment and prices shall be as set forth on the
applicable Material Storage Schedule. Talecris shall be solely responsible for
its expenses related to this Addendum unless otherwise expressly agreed by
Emergent in writing. Such expenses are not to exceed $175 per pallet per month
without the express written preapproval of Emergent, which will not be
unreasonably withheld. Notwithstanding the foregoing, Emergent shall be
responsible for any reasonable expenses necessarily incurred by Talecris in
connection with preservation, relocation or transfer of Materials as described
in Paragraph 1) b) iv) above.

 
ii.  
Emergent shall pay all undisputed amounts to Talecris net-thirty (30) days from
the date of an invoice showing in reasonable detail the basis for such invoice,
and the amount currently due, as set forth herein. All invoices shall be
submitted in writing to Emergent as follows:

 
Manner and Location for Payments: U.S. first-class mail to primary business
address
 
Accounting Codes  (Must be noted on all invoices for. payment to be processed):
 

 
 
 
 

G/L No.:                                                           Cost Center:
 
Project Code (if applicable):
 
Address for Invoices to Emergent:           Emergent BioSolutions Inc.
2273 Research Blvd., Suite 400
Rockville, MD 20850
Attn: Accounts Payable


e.  
Risk of Loss / Insurance. Risk of loss for Materials stored by Talecris pursuant
to this Addendum shall be governed by the terms of the Agreement.
Notwithstanding the foregoing, the parties acknowledge and agree that except to
the extent caused by Talecris' gross negligence, intentional misconduct or
material breach of this Addendum, upon the release of Finished Product to
Emergent, all risk of loss for such Finished Product shall be borne by Emergent,
even if such Finished Product is stored by Talecris pursuant to this Addendum.

 
f.  
Warranty & Disclaimer. TALECRIS IS NOT A COMMERCIAL STORAGE FACILITY OR STORAGE
SERVICES PROVIDER. ACCORDINGLY, WITH RESPECT TO THE SERVICES COVERED BY THIS
ADDENDUM, TALECRIS MAKES NO WARRANTY OF MERCHANTABILITY, SATISFACTORY QUALITY OR
OF FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE.

 
g.  
Limitation of Liability; Damages. Talecris shall have no liability hereunder to
the extent arising from negligent acts or omissions. Except to the extent caused
by Talecris' gross negligence, intentional misconduct or material breach of this
Addendum, Talecris' aggregate liability for any losses, injury or damages to
persons, Materials, or properties arising out of or in connection with this
Addendum or for any other claims, losses, costs or damages whatsoever arising
out of or resulting from or in any way related to the Services or this Addendum
from any causes or causes, arising under any theory of law, shall be limited to
the total amount of compensation actually received by Talecris from Emergent
under this Addendum during the preceding eighteen (18) months. NEITHER PARTY
SHALL BE LIABLE TO THE OTHER PARTY IN CONTRACT OR IN TORT FOR INCIDENTAL,
PUNITIVE, OR CONSEQUENTIAL DAMAGES OR FOR LOST PROFITS ARISING HEREUNDER, EXCEPT
TO THE EXTENT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SUCH
PARTY, ITS EMPLOYEES, AGENTS, REPRESENTATIVES, OR SUBCONTRACTORS. The liability
of each of Talecris and Purchaser to the other for any damages arising under
this Agreement shall not exceed five million U.S. Dollars ($5,000,000).

 
h.  
Insurance. Emergent, at its own expense, shall submit to Talecris prior to
commencement of the Services under this Addendum, certificates of insurance
evidencing that such insurance was obtained. Deductible amounts under the
foregoing policies shall be paid by Emergent. Without limiting the insurance
requirements under the Agreement, Emergent shall maintain at least $2,000,000 in
transit insurance and $15,000,000 in property insurance, covering Materials
(including finished products) stored at Talecris' facility, pursuant to this
Addendum. For the duration of this contract and for three years thereafter,
Emergent and Talecris shall maintain General Liability and Products Liability
insurance or self-insurance with minimum limits of $5,000,000 per occurrence.
Certificates of insurance providing evidence of such coverage shall be provided
to each respective Party when the contract is signed. Talecris shall reasonably
cooperate with Emergent for the scheduling and completion of any reasonable or
necessary insurance-related loss-control inspections of the Facility, which
inspections shall not occur more frequently than once per year during the Term
of this Addendum. The findings of any such inspections shall be used solely to
establish Emergent's insurance rates and terms, and shall not be understood or
used to obligate Talecris to modify its conduct or policies, or otherwise to
take or refrain from taking any specific action.

 
i.  
Nonexclusive. Notwithstanding the terms of the Agreement (including Section 2.04
(Exclusivity)), and notwithstanding the terms of the Exclusivity Agreement
referenced in such Section, the parties agree that except with respect to
removal of Materials as specified in Paragraph 1) b) vi) above and storage
commitments described in Paragraph 1) a), the Services governed by this Addendum
shall be nonexclusive with respect to each Party. Nothing shall prohibit
Talecris from providing similar or identical services to other entities, and
nothing shall prohibit Emergent from obtaining similar or identical services
from other entities.

 
2)  
Confidentiality. This Addendum, and the rights and obligations arising
hereunder, shall be deemed confidential information subject to Article 13
(Confidentiality) of the Agreement.

 

 
 
 
 



 
3)  
Applicable Law. This Addendum and any matters arising directly or indirectly
herefrom shall be governed by and construed and enforced in accordance with the
laws of the United States and the internal laws of the State of New York,
without regard to conflicts of law principles.

 
4)  
Effect. Except as expressly set forth herein, this Addendum shall not limit or
otherwise affect any term or provision of the Agreement, and all other terms and
conditions of the Agreement shall survive and shall remain in full force and
effect. This Addendum is hereby incorporated into and made a part of the
Agreement. Specifically, but without limitation, the following sections of the
Agreement shall, except as modified herein, apply to this Addendum: 15.11 (Force
Majeure), 15.13 (Limitation of Damages).

 
5)  
Term and Termination.

 
a.  
Term. Unless earlier terminated as set forth below, this Addendum shall be in
effect from the Addendum Effective Date until the termination or expiration of
the Agreement, or until terminated in accordance with the terms of this Section.

 
b.  
Termination.

 
i.  
This Addendum may be terminated by mutual written agreement by the Parties.

 
ii.  
Either Party may terminate this Addendum for a material breach hereof by the
other Party by providing thirty (30) days written notice to the other Party,
unless such breach is cured within such thirty (30) day period.

 
iii.  
Except for removal of Materials as provided in Paragraph 1) b) vi), either Party
may terminate this Addendum without cause by providing ninety (90) days written
notice to the other Party.

 
iv.  
Termination of this Addendum shall not affect the binding nature or
effectiveness of the Agreement. Breach of this Addendum by either Party shall
not be deemed a breach of the Agreement.

 
6)  
Counterparts. This Addendum may be executed via facsimile signature and in any
number of counterparts with the same effect as if all of the Parties had signed
the same document. All fully executed counterparts shall be construed together
and shall constitute one and the same Agreement.

 


 
 
IN WITNESS WHEREOF, the Parties have executed this Addendum as of the Addendum
Effective Date,
 


TALECRIS BIOTHERAPEUTICS, INC.
EMERGENT PRODUCT DEVELOPMENT
 
GAITHERSBURG INC.
By:             /s/ Craig Farquharson
By:               /s/ Kyle Keese
Name:        Craig Farquharson
Name:          Kyle Keese
Title:          Senior Director Global Supply Chain
Title:            SVP Manufacturing OPS



 

 
 
 
 

 
SCHEDULE A-1
 
 
MATERIAL STORAGE SCHEDULE #1
 
 
This Schedule 1-A is made as part of the "FIRST ADDENDUM TO PRODUCT SUPPLY
AGREEMENT" (the "Addendum"), by and between Talecris Biotherapeutics, Inc.,
("Talecris") and Emergent Product Development Gaithersburg Inc. ("Emergent"),
and made subject to the terms and conditions of the Product Supply Agreement
referenced therein (the "Agreement").
 
 
Pricing: Talecris shall perform the Services at the prices set forth herein,
with respect to the Materials specified in this Material Storage Schedule.
Talecris reserves the right to increase such prices after the first anniversary
of this Material Storage Schedule by a percent not to exceed the greater of (a)
five percent (5%) or (b) CP-M. "CPI-M" shall mean a percentage equal to the
unadjusted percentage change for the previous twelve-month period (ending four
months prior to the date of Talecris' price increase) published in the Consumer
Price Index for Medical Care, by the U.S. Department of Labor, Bureau of Labor
Statistics.
 
Terms for Material Storage Services Already Provided through August 2009:
 
Material
 
AIG Lot #
   
Cost per Pallet
per Month
   
Number of
Pallets
 
Storage
Start-Date
 
Total Charges
 
Final Container
    [**]     $ [**]       2  
March 2007
  $ [**]  
Final Container
 
[**]
    $ [**]       2  
June 2008
  $ [**]  
Final Container
 
[**]
    $ [**]       2  
June 2009
  $ [**]  



 
 
IN WITNESS WHEREOF, the Parties have executed this Schedule as of the date of
the last signature below:
TALECRIS BIOTHERAPEUTICS, INC.
EMERGENT PRODUCT DEVELOPMENT
 
GAITHERSBURG INC.
By:                 /s/ Craig Farquharson
By:               /s/ Kyle Keese
Name:           Craig Farquharson
Name:          Kyle Keese
Title:             Senior Director Global Supply Chain
Title:            SVP Manufacturing OPS
Date:             August 27, 2009
Date:            1 Sep 09



 




 



 
 
 
 
